Clerke, P. J.
I concur in the above conclusion. The case referred to by the plaintiffs’ counsel (McBride v. The Farmers' Bank of Salem, 25 Barb. 657; 26 N. Y. Rep. 650) does not support his position. It was there held that, to justify the receiving bank in retaining the proceeds of *236the notes, a credit must have been given on the strength of the particular notes of their proceeds. In the case before us this is precisely what was done by the defendants, in respect to the note in question. They gave credit for it to Van Saun & Son, from whom they received it.
[New York General Term,
June 7, 1869.